Holt, J.,
delivered the opinion of the court.
Mrs. Annie L. Cole is the mother of Kobert J. Cole, deceased, and is the designated beneficiary in a certificate of *907insurance issued to her son, Eobert, who was an employee of Eiverside and Dan Eiver Cotton Mills, Incorporated. The claim here set up is one under the same group policy issued by Metropolitan Life Insurance Company and dealt with in the case of Amanda I. Collins v. Metropolitan Life Insurance Co., ante, page 833, 178 S. E. 40, this day decided.
Eobert Cole went to work for the cotton mill some time before March 23, 1925. His certificate of insurance bears that date. While so employed pulmonary tuberculosis developed and because of it he left the company’s employment in September, 1928, and died on February 19, 1931. There was a jury, trial. The defendant demurred to the plaintiff’s evidence. Upon joinder the court instructed the jury to write up a verdict giving judgment for $800 in favor of plaintiff, subject to the court’s ruling on the demurrer to the evidence.
A verdict was returned in accordance with the court’s directions which was by it affirmed. It represented a death loss and not a disability benefit and was made up of the $500 provided for on the face of the certificate of insurance plus three annual accretions of $100 each.
The reasons which led to an affirmation of the case of Amanda Collins v. Metropolitan Life Insurance Company, apply here with equal force and make it necessary that the judgment in the instant case be reversed. Here also plaintiff’s! right to disability benefits is a matter about which we express no opinion.

Reversed.

Gregory, J., dissenting.